BOLIN, Justice
(concurring specially).
I continue to adhere to the tenets expressed in my special concurrance in Golden Gate National Senior Care, LLC v. Roser, 94 So.3d 365 (Ala.2012), regarding the inability of an administrator ad litem to initiate a wrongful-death action when the question of the capacity of the administrator ad litem to bring such an action is properly and timely presented to the trial court. Here, the petitioner is requesting mandamus relief based on a motion to dismiss directed to the plaintiffs’ second amended complaint; therefore, any right to relief based on the affirmative defense of lack of capacity has been waived.